454 F.2d 1169
James Earl BROWN, Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 71-1902.
United States Court of Appeals,Fifth Circuit.
Dec. 8, 1971.

Appeal from the United States District Court for the Northern District of Alabama.
Before BELL, AINSWORTH and GODBOLD, Circuit Judges.
PER CURIAM:


1
It is appropriate to dispose of this per se case summarily, pursuant to this Court's local Rule 9(c) (2), appellant having failed to file a brief within the time fixed by Rule 31, Federal Rules of Appellate Procedure.  Kimbrough v. Beto, Director, 5th Cir. 1969, 412 F.2d 981.


2
The judgment appealed from is affirmed.1  See Local Rule 21.2



1
 In his motion to vacate, filed pursuant to 28 U.S.C. Sec. 2255, the appellant has challenged the validity of his conviction on grounds that: (1) his guilty plea was coerced in that the Government threatened to use an illegally-obtained statement against him; (2) his plea was not knowingly and intelligently entered because he was not aware of the possible defenses to the charge; (3) he was mentally incompetent to enter the plea because he was withdrawing from alcohol at the time; (4) the trial court failed to determine that there was a factual basis for the guilty plea; (5) the indictment was fatally defective because it did not include all of the essential elements of the crime; and (6) his privately-retained attorney rendered ineffective service


2
 See N.L.R.B. v. Amalgamated Clothing Workers of America, 5 Cir., 1970, 430 F.2d 966